

115 HR 6211 IH: Puerto Rico Data Collection Equality Act of 2018
U.S. House of Representatives
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6211IN THE HOUSE OF REPRESENTATIVESJune 25, 2018Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Oversight and Government Reform, Education and the Workforce, Agriculture, the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the collection and publication of statistics relating to the Commonwealth of Puerto
			 Rico, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Puerto Rico Data Collection Equality Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Matters Related to Federal Statistical Programs
					Sec. 101. Plan to include the Commonwealth of Puerto Rico in Federal statistical programs.
					Sec. 102. Statistics to be collected and reported by the Census Bureau.
					Sec. 103. National Center for Education Statistics treatment of the Commonwealth of Puerto Rico.
					Sec. 104. National Agricultural Statistics Service treatment of the Commonwealth of Puerto Rico.
					Sec. 105. Substance Abuse and Mental Health Services Administration: National Survey on Drug Use
			 and Health.
					Sec. 106. National Center for Health Statistics treatment of the Commonwealth of Puerto Rico.
					Sec. 107. Bureau of Justice inclusion of Puerto Rico in justice statistics.
					Sec. 108. Energy Information Administration treatment of Puerto Rico.
					Title II—Matters Related to the Puerto Rico Institute of Statistics
					Sec. 201. Puerto Rico Institute of Statistics.
					Title III—Matters Related to Puerto Rico’s Economy 
					Sec. 301. Annual update of the Report on the Competitiveness of Puerto Rico’s Economy.
					Sec. 302. Effect of electric power on the economic growth of Puerto Rico.
				
			IMatters related to Federal Statistical Programs
			101.Plan to include the Commonwealth of Puerto Rico in Federal statistical programs
 (a)PlanThe head of the Interagency Council on Statistical Policy shall develop a plan to collect and publish statistics regarding the Commonwealth of Puerto Rico in the same manner as statistics are collected and reported by Federal agencies for the several States.
 (b)ImplementationThe head of the Interagency Council on Statistical Policy, in coordination with the heads of appropriate Federal agencies, shall implement the plan developed under subsection (a).
 (c)ReportNot later than two years after the date of the enactment of this Act, and every two years thereafter, the head of the Interagency Council on Statistical Policy shall submit to Congress a report which shall include—
 (1)a description of the plan developed under subsection (a); and (2)information on the implementation of such plan.
					102.Statistics to be collected and reported by the Census Bureau
 (a)In generalThe Director of the Bureau of the Census, in consultation with the heads of appropriate Federal agencies, shall include statistics regarding the Commonwealth of Puerto Rico collected and reported by the Bureau as part of the statistical programs described in subsection (b).
 (b)Statistical programs describedThe statistical programs described in this subsection include the following: (1)Census of Governments.
 (2)Survey of Business Owners and Self-Employed Persons. (3)Building Permits Survey.
 (4)Quarterly Workforce Indicators. (5)American Housing Survey.
 (6)Construction Progress Reporting Survey. (7)Housing Vacancy Survey.
 (8)Manufactured Housing Survey. (9)Value of Construction Put in Place Survey.
 (10)Current Population Survey. (c)National Economic CensusThe Director of the Bureau of the Census shall—
 (1)collect and report statistics regarding the Commonwealth of Puerto Rico for the Economic Census of Island Areas in a manner consistent, in terms of both substance and timing, with the collection and reporting of statistics for the National Economic Census; and
 (2)not later than 1 year after the date of enactment of this Act, submit to Congress a report recommending whether statistics regarding the Commonwealth of Puerto Rico should be included in the National Economic Census rather than in the Economic Census of Island Areas.
 103.National Center for Education Statistics treatment of the Commonwealth of Puerto RicoThe Secretary of Education, acting through the National Center for Education Statistics, shall, to the maximum extent practicable, collect and publish data for the Commonwealth of Puerto Rico in the same manner as data is collected and published for the several States.
			104.National Agricultural Statistics Service treatment of the Commonwealth of Puerto Rico
 (a)Surveys in the Commonwealth of Puerto RicoThe Administrator of the National Agricultural Statistics Service shall— (1)include, to the maximum extent practicable, the Commonwealth of Puerto Rico in the surveys conducted by the Service; and
 (2)in the case of agricultural data collection that cannot be carried out under the surveys described in paragraph (1), identify an alternative method of collecting such data from the Commonwealth of Puerto Rico.
 (b)Report on feasibility of surveys in the Commonwealth of Puerto RicoNot later than 1 year after the date of the enactment of this Act, the Administrator of the National Agricultural Statistics Service shall submit a report to Congress that includes recommendations on the feasibility of conducting surveys in the Commonwealth of Puerto Rico.
 105.Substance Abuse and Mental Health Services Administration: National Survey on Drug Use and HealthNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Assistant Secretary for Mental Health and Substance Use shall submit to each committee of the Congress a report on the status of efforts to include the populations of the Commonwealth of Puerto Rico and the other territories of the United States in the National Survey on Drug Use and Health for fiscal year 2019 and subsequent fiscal years.
 106.National Center for Health Statistics treatment of the Commonwealth of Puerto RicoSection 306 of the Public Health Service Act (42 U.S.C. 242k) is amended— (1)by redesignating subsection (n) as subsection (o); and
 (2)by inserting after subsection (m) the following:  (n)In carrying out this section, the Secretary, acting through the Center, shall take all reasonable steps to collect, evaluate, and make available information with respect to the populations of the Commonwealth of Puerto Rico and the other territories to the same extent as the Secretary collects, evaluates, and makes available information with respect to the populations of the several States..
 107.Bureau of Justice inclusion of Puerto Rico in justice statisticsSection 302(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10132(d)) is amended by inserting after paragraph (2) the following:
				
 (3)Inclusion of Puerto Rico in justice statisticsTo the extent practicable, the Director shall gather information from Puerto Rico in carrying out the statistical collection, analysis, and dissemination functions of the Bureau..
 108.Energy Information Administration treatment of Puerto RicoThe Secretary of Energy, acting through the Administrator of the Energy Information Administration, shall annually update the data and information included on the website of the Energy Information Administration in order to ensure, to the extent practicable, that the data and information included on the website with respect to Puerto Rico is as inclusive and complete as the data and information included on the website with respect to any State.
			IIMatters related to the Puerto Rico Institute of Statistics
			201.Puerto Rico Institute of Statistics
 (a)Covered territorial instrumentalityThe Puerto Rico Institute of Statistics is deemed to be a covered territorial instrumentality subject to the requirements of PROMESA (48 U.S.C. 2101, et seq.).
 (b)Report on Instrumentality Budget Funding LevelNot later than December 31 of the first full year after the date of the enactment of this Act and of each year thereafter, the Oversight Board of Puerto Rico shall submit to Congress a report on the Oversight Board’s rational, with supporting documentation, for the funding level for the Puerto Rico Institute of Statistics in the most recent approved budget.
 (c)Information required To be available in EnglishNot later than 1 year after the date of the enactment of this Act, the Puerto Rico Institute of Statistics shall—
 (1)make all communications, publications, information, and other records of the institute created after the date of the enactment of this Act available in English to the same or a greater extent as those materials are available in Spanish; and
 (2)publish a plan to make all communications, publications, information, and other records of the institute created before the date of the enactment of this Act available in English to the same or a greater extent as those materials are available in Spanish.
					IIIMatters related to Puerto Rico’s Economy 
 301.Annual update of the Report on the Competitiveness of Puerto Rico’s EconomyThe Federal Reserve Bank of New York shall annually update the report titled Report on the Competitiveness of Puerto Rico’s Economy (published June 29, 2012). 302.Effect of electric power on the economic growth of Puerto RicoThe Secretary of Energy, acting through the Administrator of the Energy Information Administration, shall annually submit to Congress a report on the cost and unreliability of electric power in Puerto Rico and how such cost and unreliability affects the economic growth of Puerto Rico.
			